DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informality:  In Line 6, the Examiner assumes that “an measurement object” should actually be --a measurement object--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutani (US 2013/0021611), hereinafter Tsurutani, in view of Kawahata (US 2005/0180748), hereinafter Kawahata.

Claim 1: Tsurutani discloses a wavelength detection device (40) (Fig. 1), comprising:
a plurality of optical filters (13A/14A/15A) [0066];
a splitting unit (12) which splits light and allows the split lights to pass through the plurality of optical filters (13A/14A/15A) [0066];
a plurality of light receiving elements (13B/14B/15B) which detect the intensities of the lights which have passed through each of the plurality of optical filters (13A/14A/15A) [0066]; and
a calculation portion (not explicitly disclosed, but implied) which derives a physical quantity (filter transmittance) related to the transmittances of the plurality of optical filters from the outputs of the plurality of light receiving elements [0074], and derives the wavelengths of the lights which have passed through the plurality of optical filters on the basis of the transmittance characteristic (not explicitly disclosed, but this is implied since the transmittance characteristic (inherent to filter) and the filter transmittance (calculated) are known) which is a relationship between the physical quantity related to the transmittance and the wavelength of the light (inherent, this is a definition for “transmittance characteristic”; transmission characteristic corresponds to intensity distribution, which is dependent on wavelength [0011] Fig. 7) for the plurality of optical filters (13A/14A/15A).
Tsurutani does not explicitly disclose wherein the transmittance characteristic of each of the plurality of optical filters has an inclination portion in different wavelength ranges of the wavelength range to be measured.
Kawahata, however, in the same field of endeavor of transmission characteristics evaluation, discloses wherein each of a plurality of transmission characteristics may be adjusted in inclination around a certain wavelength range [0124].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsurutani’s optical filters by adjusting the inclination of the transmission characteristic for each filter for the purpose of modulating the input optical signal over the entire measured wavelength range. 

Claim 2: Tsurutani further discloses wherein the physical quantity related to the transmittance is transmittance (filter transmittance, [0074]), and
wherein in the transmittance characteristic for each of the plurality of optical filters (13A/14A/15A), the transmittance of each of the optical filters (13A/14A/15A) changes between approximately 0 and approximately 1 in the inclination portion (0 and 1 and inherently the endpoints of the transmittance, since 0 correlates with full opacity and 1 correlates with full transparency, so the transmittance characteristic cannot physically be outside of this range).

Claim 3: Tsurutani further discloses wherein the physical quantity related to the transmittance is transmittance (filter transmittance, [0074]), but does not explicitly disclose wherein the absolute value of at least one inclination of the inclination portion is 0.0033 (1/nm) or more.
 	However, Applicant has provided no criticality for this value of inclination, stating only that it is “more preferable” (Para. [0015]), “sufficiently steep” (Para. [0032]), and “sufficiently large” (Para. [0042]).  These disclosures in the specification only qualitatively describe the need for a minimum inclination of 0.0033 (1/nm).  Applicant has not disclosed how one of ordinary skill in the art would make quantitative determinations of the inclination.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsurutani’s optical filters with the desired minimum inclination for the purpose of precisely detecting the measurement light.

Claim 4: Tsurutani does not explicitly disclose wherein the inclination portion in the transmittance characteristic of each of the plurality of optical filters is arranged so as to cover the wavelength range to be measured without any gap.
 	However, Tsurutani discloses wherein the transmittance characteristic of each filter corresponds to a measurement parameter [0088].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsurutani’s device so that the optical filters are configured to continuously cover the wavelength range for the purpose of obtaining an accurate measurement of the incoming light.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutani, in view of Kawahata as applied to claim 1 above, and further in view of Jia et al. (US 11,019,316), hereinafter Jia, and Mannik (US 3,748,035), hereinafter Mannik.

Claim 7: Tsurutani is silent with respect to configuring the plurality of optical filters by dividing one filter plate into a plurality of regions having different transmittance characteristics.
 	Jia, however, in the same field of endeavor of spectral imaging, discloses wherein a plurality of optical filters are configured by dividing one filter plate into a plurality of regions having different transmittance characteristics (Col. 5, Lines 20-23).
 	Jia does not explicitly disclose wherein at least one of the plurality of regions having different transmittance characteristics is formed of a transparent plate.
 	Mannik, however, in the same field of endeavor of spectral imaging, discloses the use of a filter plate that is divided into a plurality of regions having different transmittance characteristic, wherein one of these regions is formed of a transparent plate (Fig. 3, Col. 7, Line 66 - Col. 8, Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jia’s filter plate with a region formed of a transparent plate for the purpose of obtaining reference measurements that may be used for calibration purposes.
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsurutani’s plurality of optical filters with a single filter plate divided into a plurality of regions for the purpose of making the device more integral by using fewer individual pieces, which helps to mitigate misalignment errors.  

Claim 8: Tsurutani does not explicitly disclose wherein the plurality of light receiving elements are arranged on the same substrate.
 	Jia, however, further discloses wherein a plurality of light receiving elements are arranged on the same substrate so as to be able to respectively receive the light transmitted through the plurality of regions (Jia, Fig. 8A, Col. 8, Lines 21-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsurutani’s plurality of light receiving elements to be arranged on the same substrate so that “a uniform irradiance level across the photodiodes is achieved, i.e., the signals from the photodiodes are the same in their independence of the angle of incoming light” (Jia, col. 8, Lines 26-31).

Claim 9: Tsurutani further discloses wherein the intensity of the light entering the plurality of optical filters and the transparent plate is non-uniform (implied in the measurement of an intensity distribution at each filter [0017]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 10,228,551), hereinafter Dietz, in view of Rush (US 2008/0137061), hereinafter Rush, Tsurutani, and Kawahata.

Claim 10: Dietz discloses a confocal measurement device (Fig. 1), comprising:
a light source (1) that emits light of a plurality of wavelengths (Col. 7, Lines 50-54);
a chromatic aberration imparting unit (25) for generating chromatic aberration in the light emitted from the light source along an optical axis direction (Col. 7, Lines 57-59);
an objective lens (implied) for condensing the light having chromatic aberration generated by the chromatic aberration imparting unit (25) on a measurement object (8) (“wherein light of different wavelengths is focused at different heights in the region of the measurement object”, Col. 5, Lines 33-39); and
a pinhole (aperture 10) that allows the light focused on the measurement object (8) in the light condensed by the objective lens to pass through (Col. 7, Lines 61-65).
Dietz does not explicitly disclose wherein the confocal measurement device measures a displacement of the measurement object from the wavelength of the light that has passed through the pinhole.
Rush, however, in the same field of endeavor of confocal measurements, discloses use of a confocal measurement device to measure displacement of a measurement object from a wavelength of the light that has passed through a pinhole (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dietz’s device to measure displacement of the measurement object for the purpose of obtaining precise height information, such as in semiconductor water inspection (Rush [0003]).
Dietz is silent with respect to the wavelength detection device according to claim 1.  
However, as seen in claim 1, Tsurutani, in view of Kawhata teaches a wavelength detection device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dietz’s confocal measurement device to comprise a wavelength detection device for the purpose of obtaining spectral information about the measurement object.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-6: None of the prior art of record, alone or in combination, teaches or discloses the wavelength detection device according to claim 1, wherein among the transmittance characteristics of each of the plurality of optical filters, two or more of the transmittance characteristics consist of curves that periodically change in the wavelength range to be measured and the curves related to each of the transmittance characteristics have different phases.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896